Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Amendment
	Applicant’s submission of a response was received on 8/2/22. 
In the response Applicant amended claim(s) 1, 8, . 
Currently, claim(s) 1-20 is/are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
In the instant application, claim(s) 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Step 1:
	Claim(s) 1-20 is/are drawn to at least one of the four statutory categories of invention (i.e. process, machine, manufacture, or composition).
Step 2A:
However, claim(s) 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
For instance, regarding independent claim(s) 1, 8, 14, 
Prong 1 analysis:
The limitations of “creating a game session; issuing a plurality of prizes; populating the issued prizes with quantities of a commodity; setting a task as a precondition to claiming the issued prizes, the task comprising viewing and replicating a sequence by actions manually performed upon a user device; awarding prizes to claiming users based on correct performance of the task; and disbursing each awarded prize” (claims 1, 8), “sending a request to create a game session from a host user to a social platform; sending an input commodity quantity from the host user for prizes of the game session to the social platform; evaluating success of a claim of a prize from a prize source received from a player user; and sending the claim to the social platform in the event that a precondition of awarding a prize in response to the claim is satisfied” (claim 14), are considered to fall within the certain methods of organizing human activity grouping (managing relationships and/or interactions between people, following rules). The mere nominal recitation of a system comprising a social platform, user devices, processors, memory, modules does not take the claim out of the methods of organizing human activity grouping. Thus, the claim(s) recites an abstract idea.
Furthermore, dependent claims 2-7, 9-13, 15-20 merely include limitations that either further define the abstract idea (and thus don’t make the abstract idea any less abstract) or amount to no more than generally linking the use of the abstract idea to a particular technological environment or field of use because they are merely incidental or token additions to the claims that do not alter or affect how the process steps are performed.
Prong 2 analysis: 
The above-identified abstract idea is not integrated into a practical application under the 2019 PEG because the additional elements “a social platform, user devices, one or more processors, memory communicatively coupled to the one or more processors, the memory storing computer-executable modules executable by the one or more processors that, when executed by the one or more processors, perform associated operations, programming modules”, are generically recited computer elements that do not improve the functioning of a computer, or any other technology or technical field.  Nor do these additional elements serve to apply the above-identified abstract idea with, or by use of, a particular machine, effect a transformation or apply or use the above-identified abstract idea in some other meaningful way beyond generally linking the use thereof to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  Furthermore, the above-identified generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer.  For at least these reasons, the abstract idea identified above is not integrated into a practical application under the 2019 PEG.
Moreover, the above-identified abstract idea is not integrated into a practical application under the 2019 PEG because the claimed method and system merely implements the above-identified abstract idea using rules (e.g., computer instructions) executed by a computer. The claimed elements are recited at a high level of generality (i.e. as a general means of gathering and transmitting data for use in managing a game), and amounts to mere data gathering and data transmission, which is a form of insignificant extra-solution activity. Each of the additional limitations are no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. As such, the claim is directed to the abstract idea.
Step 2B:
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in 2B, i.e., mere instructions to apply an exception using generic computer components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
In addition, with regards to the present claims, the courts have recognized the computer functions as well‐understood, routine, and conventional activities when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 
For instance, regarding claims 1-20, each claim describes physical or software elements that provide a generic environment in which to carry out the abstract idea, which is similar to the conventional activity or as insignificant extra-solution activity of selecting information, based on types of information, for collection, analysis and display in EPG, gathering, receiving and transmitting data in Symantec, TLI, OIP Techs., buySAFE, and rules in in re Smith.
Therefore, claim(s) 1-20 is/are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guthridge et al. (2013/0288757) .
Re Claim 14,
Guthridge discloses an apparatus comprising: one or more processors; and memory communicatively coupled to the one or more processors, the memory storing computer-executable modules executable by the one or more processors that, when executed by the one or more processors, perform associated operations, the computer- executable modules including: 
sending a request to create a game session from a host user to a social platform (Fig 4-5, ¶¶0010-0011, 0034, 0036, 0047, 0049-0055, 0057-0065; a game designer is considered as a host user); 
sending an input commodity quantity from the host user for prizes of the game session to the social platform (Fig 3-5, ¶¶0049-0055, 0057-0065, 0101, 0104); 
evaluating success of a claim of a prize from a prize source received from a player user; and sending the claim to the social platform in the event that a precondition of awarding a prize in response to the claim is satisfied (Fig 4-5, ¶¶0049-0055, 0057-0065).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guthridge et al. (2013/0288757) in view of Vance et al. (2010/0151948).
Re Claim 1,
Guthridge discloses a method (¶¶0009, 0032, 0114) comprising: 
creating a game session hosted at a social platform (¶¶0010-0011, 0034, 0036, 0047; a game is created by the gaming system to be host on social network sites); 
issuing a plurality of prizes; populating the issued prizes with quantities of a commodity (Fig 3-5, ¶¶0049-0055, 0057-0065, 0101, 0104; the system selects a plurality of rewards for the one or more tasks, further, one or more rewards include different quantities, for example, 50 coins or 2 hearts); 
setting a task as a precondition to claiming the issued prizes (Fig 3-4, ¶¶0010, 0049-0055, 0057-0065; prizes are rewarded when the player completes either manual quests or dynamic quests); 
awarding prizes to claiming users from whose respective user devices the social platform received successful claims based on correct performance of the task; and disbursing each awarded prize (Fig 4-5, ¶¶0049-0055, 0057-0065).
Guthridge is silent on the task comprising viewing and replicating a sequence by actions manually performed upon a user device. 
However, Vance teaches the task comprising viewing and replicating a sequence by actions manually performed upon a user device (¶¶0024-0026, 0029; the system compares a sensed movement of the handheld controllers to determine whether a player has followed the multi-directional cue pattern). Vance further teaches that such a configuration provides a more realistic and interesting gaming experience to challenge the players (¶¶0004, 0009). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the gaming function taught by Vance into the manual quest of Guthridge in order to provide a more realistic and interesting gaming experience to challenge the players.
Re Claim 8,
Claim is substantially similar to claim 1. See claim 1 for rejection on limitations.

Response to Arguments
Applicant's arguments filed 8/2/22 have been fully considered but they are not persuasive.
	Applicant argues that the Office Action fails to address the rejection of claims 14-20 under 35 U.S.C. §101 and claim 14 under 35 U.S.C. §102 because claim 14 recites different elements than claims 1 and 8, as such, Applicant argues that claim 14 is not substantially similar to claims 1 and 8. Examiner respectfully disagrees. As noted below, although the claims are worded differently, they are substantially similar in scope and features. In essence, each claim includes features such as creating a game session, setting up prizes, setting a task as a precondition and evaluating if the task is completed, awarding the player for completing the task. The main difference between claims 1, 8 and 14 is the additional element of “a host user” in claim 14, which was disclosed by Guthridge in both the previous Office Action and the current Office Action. 
Claims 1, 8
Claim 14
Creating a game session…; issuing a plurality of prizes; populating the issued prizes with quantities of a commodity.
Sending a request to create a game session…; sending an input commodity quantity…for prizes of the game session;
Setting a task as precondition…; awarding prizes to claiming users…based on correct performance of the task; disbursing each awarded prize.
Evaluating success of a claim of a prize…received from a player user; Sending the claim…in the event that a precondition of awarding a prize in response to the claim is satisfied.


	Furthermore, dependent claims 2-7, 9-13, and 15-20 are not allowable because they are currently rejected under 35 U.S.C. §101, 35 U.S.C §102, and 35 U.S.C. §103. In addition, Applicant fails to either amend the dependent claims or provide persuasive arguments with respect to the 101 rejection for the dependent claims. Therefore, the rejection is maintained for claims 2-7, 9-13, and 15-20. Moreover, as noted, claim 14 is not amended, therefore, the 101 and the 102 rejection is maintained as set forth above. Applicant is directed to review the rejections as set forth above.
	Re 35 U.S.C. 101 Rejection,
	Applicant argues that claims 1-13 are directed to a specific improvement in computer functionality in view of Finjan. This argument is not persuasive. In Finjan, the claimed invention employs a new kind of file that enables a computer security system to do things it could not do before. The security profile approach allows access to be tailored for different users and ensures that threats are identified before a file reaches a user’s computer. The fact that the security profile “identifies suspicious code” allows the system to accumulate and utilize newly available, behavior-based information about potential threats. The asserted claims in Finjan are therefore directed to a non-abstract improvement in computer functionality, rather than the abstract idea of computer security writ large. Here, in contrast, the amended claims recite limitations of creating a game session, issuing a plurality of prizes, populating the issued prizes with quantities of a commodity, setting a task as a precondition to claiming the issued prizes, the task comprising viewing and replicating a sequence by actions manually performed upon a user device, awarding prizes to claiming users based on correct performance of the task, and disbursing each awarded prize. In this way, the claim recites a method for managing personal behavior or interactions between people, which one of the certain methods of organizing human activity identified in the 2019 PEG. As such, the claimed invention fails to improve any computer functionality. Further, the additional limitation of “the task comprising viewing and replicating a sequence by actions manually performed upon a user device” merely adds additional details to the abstract idea. In other words, a specific abstract idea is still an abstract idea. For examples, in Ultramercial, Inc., et al. v. Hulu, Inc. and WildTangent, Inc. 2010-1544 (Fed. Cir., 2014), the claims described a specific 11-step method as "using advertising as an exchange or currency.", and in Gametek LLC v. Zynga Inc., 597 Fed. Appx. 644 (Fed. Cir. 2015), the claims described methods which use a programmed computer to effect twelve specific concrete steps. The Court found that the claims in both Ultramercial and Gametek nonetheless recited a judicial exception. Similarly, here, Examiner finds that despite being specific, the claims are still drawn to an abstract idea.
	Applicant further argues that the amended claims integrate the abstract idea into a practical application. Examiner respectfully disagrees. As noted above, the additional limitation provides a specific process to the task. Yet, a specific abstract idea is still an abstract idea. Further, the amended claims use generic computer technology to store, process and transmit data, and does not recite an improvement to a particular computer technology. In particular, the structural limitations as noted above, are used for basic computer functions, i.e., receiving data, issuing instructions, analyzing data, reporting data, which may be performed by any computer system. Further, nothing in the specification that indicates that the claimed system uses any specialized computer equipment, and the descriptions of the components used do not indicate that the claims reflect any improvement in the functioning of a computer or the use of a particular machine, which may indicate that the additional elements represent a practical application of the abstract. Further, in response to applicant's argument that the references fail to show certain features of applicant's invention (specification, para. 0029, 0070-0071), it is noted that the features upon which applicant relies are not recited in the rejected independent claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181,26 USPQ2d 1057 (Fed. Cir. 1993). Therefore, for the reasons as set forth above, the 101 rejection has been maintained.
Applicant’s arguments with respect to claim(s) 1-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON TAHAI YEN whose telephone number is (571)270-1777. The examiner can normally be reached Mon - Fri 7am- 3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON T YEN/Primary Examiner, Art Unit 3715